Case 1:20-mj-Q0082-IDD Document1 Filed 02/24/20 Page 1 of 1 PagelD# 1

 

A091 (Rev. 11/11) Criminal Complaint f LL E .
_ UNITED STATES DISTRICT COURT r FEB 2 4 200

 

 

 

 

 

 

for the L
_ Eastern District of Virginia CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA
United States of America ).
v. )
DANA GHAZI MUSTAFA, }  CaseNow
) 1:20-mj-82
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ February 22, 2020 ‘_ in the county of Loudoun. in the |
Eastern District of _. Virginia ___, the defendant(s) violated: - .
Code Section Offense Description

18 USC § 111(a}(1) Assaulting a federal officer —

This criminal complaint is based on these facts: .

See attached affidavit.

©) Continued on the attached sheet.
CM

Complainant's signature

AUSA John Blanchard /AUSA Mare Birnbaum
Thomas Ferrara, FAM, Task Force Officer, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date: February 24, 2020

City and state: . Alexandria, VA NAW /s/

Ivan D. Davis
United States Magistrate Judge
